DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
 
Priority
This application does not claim priority to another application. The effective filing date is the filing date, March 6, 2018.

Status of Claims
Claims 1, 2, and 4-25 are pending.
Claims 2, 5-8, and 11-17 are withdrawn.
Claim 3 is cancelled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the varying stiffnesses and thicknesses of the segments of the tube as claimed in Claims 1, 4, 9, 10, and 18-25 must be shown or the feature(s) canceled from the claim(s).  Additionally, the No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi et al. (US 2014/0350462 A1, hereinafter “Ataollahi”) in view of Weinzweig (US 10,105,213 B2).
Regarding Claim 1, Ataollahi discloses a device capable of use as an implant delivery sleeve with a first tube (Figure 10, formed by tendon guide channels 828), a second tube disposed about the first tube and attached directly to the first tube to define a first segment of the implant-delivery sleeve (bottom segment labeled 82), a third tube disposed about the first tube and attached directly to the first tube to define a second segment of the implant-delivery sleeve (middle segment labeled 82), and a fourth tube disposed about the first tube and attached directly to the first tube to define a third segment of the implant-delivery sleeve (top segment labeled 82). 
Ataollahi discloses the invention substantially as claimed, and discloses the desired need for an increase in stiffness in a catheter as the tip ([0057]) but does not specifically disclose the first segment having a first stiffness, the second segment having a second stiffness, and a third segment having a third stiffness, with the third stiffness is greater than the second stiffness and the second stiffness is greater than the first stiffness.
Weinzweig discloses an implant delivery sleeve (abstract) including a first segment with a first stiffness (proximal end 114), a second segment with a second stiffness (between proximal end 114 and distal end 116), and a third segment with a third stiffness (distal end 116).  As is described in Column 5, line 54 through Column 6, line 18, the thin sheet is a graded mesh that provides greater expandability (less stiffness) towards the proximal end and becomes less expandable (greater stiffness) toward the distal end, which would render the third stiffness greater than the second stiffness and the second stiffness greater than the first stiffness. As the segments are not distinctly claimed, they can be taken at any point from the proximal end to the distal end.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the stiffness gradients as taught by Weinzweig with the device of Ataollahi in order to achieve the desired increasing stiffness of Ataollahi as is described in [0057] in order to make the sleeve tip stiffer to allow for increased force applied by the surgeon when needed.  
Regarding Claims 9 and 10, Ataollahi in view of Weinzweig discloses the device of Claim 1, and Weinzweig further discloses that the sleeve is a mesh in Column 5, lines 54-55.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the device of Ataollahi out of mesh as is taught by Weinzweig, as a mesh delivery device would be desirable for being pliable yet stable enough to withstand force upon insertion. 
Regarding Claims 18-21, Ataollahi in view of Weinzweig discloses the device of Claim 1, but does not specifically disclose the thickness of the first tube between approximately 0.01 inches and approximately 0.02 inches, the second tube with a thickness of between approximately 0.02 and approximately 0.03 inches, or the third tube with a thickness of between approximately 0.03 and approximately 0.04 inches or between approximately 0.04 inches and approximately 0.05 inches.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tubes with the thicknesses of approximately 0.01 inches and approximately 0.02 inches for the first tube, the second tube with a thickness of between approximately 0.02 and approximately 0.03 inches, or the third tube with a thickness of between approximately 0.03 and approximately 0.04 inches or between approximately 0.04 inches and approximately 0.05 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.    
Claims 4 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ataollahi in view of Weinzweig, as applied to Claim 1 above, and in further view of Dann et al. (US 2008/0167606 A1, hereinafter “Dann”).
Regarding Claim 4, Ataollahi in view of Weinzweig discloses the implant-delivery sleeve of Claims 1 as described above but fails to disclose the device made of an elastomeric rubber.  
Weinzweig discloses a device made of a material that is to be “pliable, yet substantially inextensible” and further discloses suitable “plastics, vinyls, polyvinyl chloride, and other similar materials,” but does not specifically disclose the tubes made from rubber.  
Dann teaches the use of rubber for tubes ([0019]) in the same field of endeavor of delivery devices. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the tubes of Ataollahi of the materials of Weinzweig in view of rubber as is taught by Dann, in order to provide a tube construction that is resilient and is commonly used in the art and would be pliable and yet substantially inextensible as is required by Weinzweig and would meet the needs of flexibility as required by Ataollahi.     
Regarding Claims 22-25, Ataollahi in view of Weinzweig discloses the device of Claim 1, but does not specifically disclose the first tube with a shore A durometer of between approximately 10 and approximately 15, the second tube with a shore A durometer of between approximately 15 and approximately 20, and the third tube with a shore A durometer of between approximately 20 and approximately 30, and the fourth tube with a shore A durometer of between approximately 30 and approximately 40.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tubes with a shore A durometer of between approximately 10 and approximately 15, the second tube with a shore A durometer of between approximately 15 and approximately 20, and the third tube with a shore A durometer of between approximately 20 and approximately 30, and the fourth tube with a shore A durometer of between approximately 30 and approximately 40 since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.    

Response to Arguments
	Regarding the drawing objections, the examiner maintains that the stiffnesses and thicknesses of the segments as claimed are not shown in the Figures, and therefore the drawing objection is maintained. The applicant indicates that the stiffness is shown in Figure 5, however, Figure 5 shows openings in the segments in one dimension, but fails to show a cross section of the segments that would indicate the corresponding differing stiffness and thickness.  The applicant also indicates [0032] of the specification for support, but [0032] details the differing thicknesses of the segments that is not shown in the Figures. Additionally, please note the applicant’s response to the response to restriction as indicated in the applicant’s remarks on January 7, 2019, the elected species B corresponds to Figures 2, 3A, 3B, and 3C. Accordingly, the stiffness and thickness as claimed must be found in the Figures corresponding to the elected embodiment. 
	Amendments to the claims are sufficient to overcome the prior 35 U.S.C. 112(b) rejection. 
In response to applicant’s arguments that the combination of Ataollahi, Weinzweig, and Dann do not disclose the invention as claimed, the examiner respectfully disagrees.  As no structure is provided for the “tube” as claimed, the examiner has applied the broadest reasonable interpretation and finds that the guide channels of Ataollahi can be interpreted as a “tube.”  Additionally, the examiner disagrees with the applicant’s characterization of the tubes of Ataollahi in terms of the “attachment” as claimed.  As no means of attachment is provided in the claims for the attachment of the tubes, the interpretation of Ataollahi to meet this limitation is correct inasmuch as the attachment is the same as the present invention. 
In response to applicant's argument that Ataollahi in view of Weinzweig in view of Dann fails to cure the disclose the stiffness gradients as claimed or the mesh as claimed, the examiner disagrees and reminds the applicant that  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE NELSON/
Examiner, Art Unit 3774


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774